Citation Nr: 0014431	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
January 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that in April 1997 the veteran submitted a 
claim to re-open a previously denied claim of entitlement to 
service connection for PTSD.  In May 1997 the RO notified the 
veteran that this claim had previously and finally been 
denied and that it was final unless he could present new and 
material evidence to reopen the claim.  

In December 1997 the veteran submitted a statement requesting 
that his PTSD claim be reopened.  In March 1998 the RO issued 
a rating decision denying the reopening of the claim of 
service connection for PTSD.  

In July 1998 the veteran submitted a statement regarding 
Vietnam-related stressors.  He indicated that these stressors 
contributed to his current claim for service connection of 
PTSD.  In October 1998 the RO issued a rating decision 
denying his claim to reopen the claim.  

In November 1998, the veteran reported that he was submitting 
additional information to reopen his PTSD claim.  It does not 
appear that the RO responded to this statement.  

While the veteran did not specifically disagree with the 
rating decisions finding that new and material evidence had 
not been presented, the Board is of the opinion that the 
veteran's consistent requests that his claim be re-opened can 
reasonably be construed as a disagreement with the denial of 
his claim to reopen his PTSD service connection claim.  This 
is because he consistently submitted these statements within 
one year following the issuance of the denial.  38 C.F.R. 
§§ 20.201, 20.302.  

There is no indication that the veteran was ever provided 
with a Statement of the Case (SOC) pertaining to the April 
1997 claim of new and material evidence to reopen the claim 
of service connection for PTSD.  When there has been an 
initial RO adjudication of a claim and an NOD has been filed 
as to its denial, the veteran is entitled to an SOC, and the 
RO's failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Regarding the claim for hepatitis, the record indicates that 
the veteran has a current hepatitis C disability.  A VA 
hospitalization report dated from November 1992 to January 
1993 documented the veteran's admission for cocaine and 
alcohol abuse.  




A "[h]epatitis panel" was ordered and it was indicated that 
the veteran was positive for the hepatitis C antibody.  It 
was concluded that the veteran therefore had chronic 
hepatitis.  

Service medical records document unspecified hepatitis.  In 
August 1977 it was indicated that the veteran was being 
followed up for hepatitis from October 1976.  

On separation examination it was noted that the veteran had 
indigestion due to hepatitis.  It was specifically noted that 
he was treated for hepatitis in August 1975 while at the 121 
Army Hospital in Seoul, South Korea.  The veteran testified 
in October 1999 to being treated for hepatitis while in South 
Korea between 1976 and 1977.  Transcript, pp. 3-4.  These 
records from South Korea are not on file and the record does 
not indicate that the RO has specifically requested these 
records.  

The RO should attempt to locate and obtain these missing 
service medical records. In August 1999 the Under Secretary 
for Benefits issued VBA Letter 20-99-60 in which it was 
stated, in pertinent part, that service medical records are 
to be requested in all cases, as these are records that are 
considered to be in VA custody.  See also Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999); Hurd v. West, No. 98-749, 
(U.S. Vet. App. April 25, 2000).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  


After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO will undertake such 
development or review action as it deems 
proper regarding the issue of whether new 
and material evidence has been submitted 
to reopen the claim of service connection 
for PTSD.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

4.  Regarding the issue of service 
connection for hepatitis, the RO should 
send a request to the 121 Army Hospital 
in Seoul, South Korea (where the service 
medical records of record specifically 
indicate that he was treated for 
hepatitis), and the National Personnel 
Records Center (NPRC) for all service 
medical records dated from 1975 through 
1977, including any records of testing 
and/or treatment for hepatitis.  

The RO should attempt to locate and 
contact any other possible locations of 
these service medical records that have 
not already been contacted.

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to service 
connection for hepatitis based on all the 
evidence of record.  

The RO should determine whether the claim 
is well-grounded.  In doing so, the RO is 
advised to carefully review VBA Fast 
Letter 98-110  and VBA Fast Letter 99-94.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


